Turney, C. J.
The Act of 1859-60, Chapter 45, Section 1, is: “ Where any dog or dogs shall kill, or in any manner damage, any sheep in this State, the owner of such dog shall be liable, upon an action for damages, to the owner of such sheep for the worth of such sheep, if killed, or for the amount of injury or damage committed upon the same by such dog.”
In this case the injury was done by two dogs belonging to different persons, who were sued jointly.
There is nothing in the statute making the wrong the joint wrong of the respective owners. Each is responsible only for the act of his own animal, and must be- sued separately therefor.
The judgment must be reversed, and the suit dismissed.